—Order, Supreme Court, New York County (Burton S. Sherman, J.), entered June 29, 1993 which, to the extent appealed from, denied plaintiffs motion, inter alia, for summary judgment, granted defendants’ cross motion for summary judgment, and dismissed the complaint, unanimously affirmed, with costs.
The IAS Court properly granted defendants’ motion for summary judgment and dismissed the complaint. Plaintiff was contractually obligated to inform American when he obtained information which might possibly lead to liability. He received such information and forwarded it to American in 1980. A case file was opened at that time. The provisions of the governing 1980-1981 policy are clear and unambiguous, and according to its terms, the claim was interposed when plaintiff gave notice, not when an action subsequently was commenced. Plaintiffs bare allegations of fraud and bad faith, which are devoid of any factual support, are insufficient to defeat a motion for summary judgment. Indeed, plaintiff, a sophisticated attorney-accountant, consented to the settlement of the underlying action, in which defendant insurer exhausted the applicable policy limits. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Asch, JJ.